Citation Nr: 1730050	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent from March 19, 2007 to October 10, 2011, and an evaluation in excess of 50 percent from October 11, 2011 to April 10, 2016, for generalized anxiety disorder.

2.  Entitlement to an evaluation in excess of 10 percent from March 19, 2007 to March 19, 2010, and an evaluation in excess of 20 percent from March 20, 2010, for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1969 to August 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the case is now before the RO in North Little Rock, Arkansas.  

In the August 2007 rating decision, the RO, in pertinent part, denied a higher than 10 percent evaluation for anxiety; and denied a higher than 10 percent evaluation for degenerative arthritis of the lumbar spine.  

During the pendency of the appeal, the RO issued an October 2010 rating decision granting a 30 percent evaluation for anxiety disorder, effective March 19, 2007; and granting a 20 percent evaluation for degenerative arthritis of the lumbar spine, effective March 20, 2010.  In a May 2016 rating decision, the RO granted a 50 percent evaluation for generalized anxiety disorder, effective September 16, 2012; and granted a 100 percent evaluation for generalized anxiety disorder, effective April 11, 2016.  In a June 2016 rating decision, the RO, in pertinent part, found clear and unmistakable error in the effective date assigned for the grant of 50 percent evaluation for generalized anxiety disorder and assigned a 50 percent evaluation, effective October 11, 2011; and granted separate 10 percent evaluations for left and right lower extremity radiculopathy, effective October 11, 2011.  The Veteran continues to appeal for higher evaluations for generalized anxiety disorder, prior to April 11, 2016, and degenerative arthritis of the lumbar spine.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran and his wife testified before a Decision Review Officer in a March 2010 formal hearing and before the undersigned Veterans Law Judge at an October 2012 Travel Board hearing.  Transcripts of these hearings are of record.

In June 2013, the Board, in pertinent part, remanded the issues on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In November 2007, the veteran executed a new power-of- attorney (VA Form 21-22), designating the Military Order of the Purple Heart of the U.S.A. as his representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, from March 19, 2007 to October 10, 2011, his generalized anxiety disorder more closely approximates occupational and social impairment with reduced reliability and productivity.  

2.  From October 11, 2011 to April 10, 2016, the Veteran's generalized anxiety disorder is not characterized by occupational and social impairment with deficiencies in most areas.  

3.  Resolving all reasonable doubt in favor the Veteran, from March 19, 2007 to March 19, 2010, his degenerative arthritis of the lumbar spine manifests chronic pain and flexion of no less than 51 degrees with flare-ups.  

4.  Resolving all reasonable doubt in favor of the Veteran, from March 20, 2010, the Veteran's degenerative arthritis of the lumbar spine manifests chronic pain and flexion of no less than 45 degrees with functional loss due to pain, fatigue, weakness, and lack of endurance.   


CONCLUSIONS OF LAW

1.  From March 19, 2007 to October 10, 2011, the criteria for a 50 percent evaluation, but no higher, for generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2016).

2.  From October 11, 2011 to April 10, 2016, the criteria for an evaluation in excess of 50 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2016).

3.  From March 19, 2007 to March 19, 2010, the criteria for a 20 percent evaluation, but no higher, for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

4.  From March 20, 2010, the criteria for a 40 percent evaluation for degenerative arthritis of the lumbar spine, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in June 2007 and October 2011.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations for the Veteran's service-connected generalized anxiety disorder and degenerative arthritis of the lumbar spine in June 2007, September 2009, March 2010, November 2011, September 2012, and April 2016.

With regard to the VA psychiatric examinations, given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the increased rating claim adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2 (2016).  

However, the Veteran has asserted that the June 2007 and September 2009 VA spine examinations were inadequate.  He contends that the examiner who performed those examinations were conducted by an anesthesiologist, was conducted without the benefit of a review of the Veteran's claims file and medical records, erroneously documented that he did not have incapacitating episodes, and do not accurately reflect the Veteran's range of motion.  Additionally, the Board notes that in the September 2009 VA examination report, the VA examiner made inconsistent findings when he noted that repetitive use testing could be performed, without explanation, yet also made objective findings related to the Veteran's performance during repetitive motion.  Therefore, the Board agrees that the June 2007 and September 2009 VA examinations are inadequate.  

Nevertheless, the Board finds that the Veteran was provided two subsequent VA spine examinations in November 2011 and April 2016 that are deemed to be adequate for rating purposes based on their detailed findings that appear consistent with the other evidence of record.  Notably, neither the Veteran nor his representative has challenged the adequacy of these examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Finally, in the interest of avoiding further delay in a final adjudication of the claim, the Board has taken into consideration all of the evidence of record and resolved all reasonable doubt in the Veteran's favor in awarding higher evaluations for his degenerative arthritis of the lumbar spine.  

In addition, subsequent to the last VA examination for his lumbar spine in April 2016, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the June 2007, September 2009, November 2011, and April 2016 VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  The June 2007, September 2009, and November 2011 VA examination reports also do not indicate whether there is pain with weight-bearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  

Initially, remanding for another VA spine examination would not remedy the lack of testing performed at the Veteran's June 2007, September 2009, and November 2011 VA examinations.  With regard to the most recent April 2016 VA spine examination, the Board finds that upon active range of motion testing, the clinical evidence shows that the Veteran exhibited no objective evidence of painful motion, including upon weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  In this case, the Veteran's lack of objective evidence of pain during his April 2016 VA spine examination demonstrates that Correia does not apply.  For these reasons, the Board finds that the VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

In March 2010 and October 2012, the Veteran was provided an opportunity to set forth his contentions during hearings before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge (VLJ).  During those hearings, the Veteran's representative, the DRO and the VLJ explained the issues and asked the Veteran questions to ascertain the history and extent of his service-connected generalized anxiety disorder and degenerative arthritis of the lumbar spine.  The hearings were also focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of those hearings; and all pertinent evidence that might substantiate the claims was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Higher Evaluation

	Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claims for increased ratings were received in March 2007, the period for consideration will include evidence one year prior to the receipt of claims.

	Generalized Anxiety Disorder

For the relevant appeal period, the Veteran's generalized anxiety disorder has been currently evaluated as 30 percent disabling, effective March 19, 2007, and 50 percent disabling, effective October 11, 2011, under 38 C.F.R. § 4.130, Diagnostic Code 9400.  As previously discussed in the introduction above, the Veteran is also in receipt of a 100 percent evaluation, effective April 11, 2016, and no dissatisfaction with that determination has been expressed.  Therefore, the appeal is limited to the period prior to April 11, 2016.  

Under Diagnostic Code 9400, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2016). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The Veteran contends that his current service-connected generalized anxiety disorder is worse than his current evaluations reflect.  Because of his memory problems and anxiety, the Veteran states that he was unable to adequately perform his occupational duties either as an assistant principal or a VA claims processor.  He feels his mental health symptoms interfered with his ability to function at work.  When the Veteran worked as an assistant principal at a high school, he explained that he had to supervise various activities, discipline students, and evaluate teachers.  Due to his physical problems, he decided to retire.  Despite changing jobs to reduce his stress, his wife noticed that he actually had more panic attacks.  He expressed being unable to meet his monthly productivity requirements at work.  The Veteran's wife testified that he would come home from work very anxious, irritable, angry and hostile.  Family members would avoid him when he came home.  She said his behavior made him difficult to live with.  

VA treatment record from December 2006 to May 2007 reflects that the Veteran worked as an assistant principal at a high school and felt anxiety and stress from dealing with students, parents and teachers.  At work, he reported having panic attacks characterized by chest pain, heart palpitations, sweaty palms, anxiety, and scared feelings, which occurred three to four times a week.  He had difficulty falling asleep until 12 am or 1 am and then woke up at 6 am.  

In June 2007, the Veteran underwent a VA psychiatric examination.  During stressful situations, especially at work, the Veteran experienced daily panic attacks and anxiety, which he handled, in non-emergent situations, by going to his office to calm himself down.  He denied missing work due to his mental health problems.  He was an associate pastor and he attended seminary school for three hours a semester.  Upon objective evaluation, the VA examiner found normal and goal-directed speech, no communication problems, no delusions or hallucinations, no inappropriate behavior, and no suicidal or homicidal ideation.  Mood was blunted.  Noting the Veteran's report of recent forgetfulness, the VA examiner found no evidence of memory loss during the interview.  

VA treatment records from July 2007 to February 2010 reflect that the Veteran had been experiencing increased difficulty falling asleep (up until 2 am or 3 am) and staying asleep.  He continued to report memory problems (forgetting names, anniversaries, and children's birthdays; misplacing keys and wallet) as well as difficulty concentrating.  Stressful situations brought on increased anxiety and heart palpitations.  In July 2009, he retired from his job as an assistant principal and began working as a VA claims examiner; his job requirements, including work quotas and typing, which caused neck and hand pain, made him stressed and anxious at work.  

In March 2010, the Veteran was afforded another VA psychiatric examination.  The VA examiner noted that the Veteran had sleep impairment (three hours of restful sleep and the remainder was disturbed); inappropriate behavior (easily upset and got loud when upset); panic attacks (due to pressure from job); mildly impaired remote and recent memory (he had to write everything down); and an anxious mood.  Speech, thought process and thought content were unremarkable.  Attention was intact.  He had an appropriate affect and good judgment, insight and impulse control.  No delusions or hallucinations were reported.  His appearance was appropriate and he was able to maintain minimum personal hygiene.  Overall, the VA examiner concluded that the Veteran's diagnosed generalized anxiety disorder symptoms caused occupational and social impairment of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  This determination was based on findings that the Veteran had decreased work productivity, memory and concentration mildly impaired secondary to anxiety, sleep disrupted due to worried ruminations, anxiety, and irritability.  

VA treatment records from July 2010 to September 2011 document that the Veteran had been increasingly stressed and anxious after being promoted at work.  Because he felt unable to meet his new higher quota requirement, the Veteran was concerned that he would be fired.  He felt obligated to work because his had two daughters in college.  In November 2010, the Veteran said that he went to the emergency room complaining of heart palpitations from increased anxiety.  In August 2011, the Veteran said he quit his job as a VA claims processor.  

In November 2011, the Veteran was afforded another VA psychiatric examination.  The Veteran reported his current symptomatology, including ruminative anxiety, sleep disorder, heart palpitations, sweating, chest pain, decreased memory and concentration.  The Veteran had panic attacks occurring more than once per week.  Symptoms were described as moderate and constant, continuous or ongoing.  His relationship with his wife of 20 years was described as fair.  Upon objective evaluation, the VA examiner found that the Veteran was fully oriented; had appropriate appearance, hygiene, and behavior, and thought processes; displayed an anxious affect and mood; had normal communication and speech; showed impaired attention and focus; and had mildly impaired memory.  There were signs of suspiciousness.  The VA examiner found no hallucinations, delusions, or suicidal or homicidal ideation.  There was occupational and social impairment with reduced reliability and productivity.  

In September 2012, the Veteran was provided another VA psychiatric examination.  The Veteran reported that he was socially isolated and more irritable at home placing stress on his marriage and family life.  His mental health symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in adapting to stressful circumstances, including work or worklike setting, and irritability.  The VA examiner concluded that the Veteran's mental health symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

VA treatment records from November 2012 to December 2015 document that the Veteran continued to receive mental health treatment for his reports of anxiety, which had become more manageable.  He remained unable to be around crowds, strangers, or noisy places.  His stress had decreased since he was no longer working.  Spending time with his three-year old granddaughter helped his mood.  

Based on a careful review of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that from March 19, 2007 to October 10, 2011, the Veteran's generalized anxiety disorder warrants a higher 50 percent evaluation.  In other words, his symptoms during this period manifest in the frequency, severity and duration consistent with the symptoms identified in the next higher evaluation which requires occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he had ongoing anxiety, regular panic attacks, chronic sleep impairment, and memory problems.  The evidence shows that these symptoms were not only brought on by the stresses of work, but he also manifested symptoms of irritation, anger and hostility at home causing his family to avoid him.  Changing jobs did not improve his anxiety, but, according to his wife, may have increased it.  He appeared unable to handle the pressures of maintaining the requirements of the job causing him to quit. 

Despite the determination that the Veteran had difficulty handling the stress of work, which ultimately led to him leaving both his jobs, the evidence does not demonstrate that his mental health symptoms are of such severity as to warrant a higher 70 percent evaluation.  Notably, none of the VA examiners found that the Veteran's mental health symptoms caused occupational and social impairment that resulted in deficiencies in most areas.  Indeed, the Veteran showed that while he was impaired in his ability to perform his occupational duties, he had a work history without any significant disciplinary action or extended missed time from work due to his mental health problems.  That demonstrates that the Veteran had the ability to function in an occupational setting albeit not at his optimal state.  Furthermore, although the Veteran had some difficulties at home because of his mental health problems, he and his wife remained married and living together.  Taking into consideration all of the foregoing, the Board concludes that from March 19, 2007 to October 10, 2011, the Veteran's generalized anxiety disorder is no more than 50 percent disabling.  

However, the Board finds that from October 11, 2011 to April 10, 2016, the Veteran's generalized anxiety disorder does not warrant a higher 70 percent evaluation.  In other words, the Veteran's mental health symptoms during this period did not manifest in the frequency, severity or duration consistent with the symptoms identified in the next higher evaluation, which requires occupational and social impairment with deficiencies in most areas.  During this period, the Veteran had expressed a decrease in his panic attacks and anxiety upon having left his employment as a VA claims processor.  While he continued to remain basically socially isolated due to his difficulty with crowds, strangers, and noise, the Veteran appeared to have better management of his stress.  He said he enjoyed spending time with his grandchild.  Overall, the Board concludes that the Veteran's mental health symptoms, while debilitating, do not equate to the symptomatology necessary to justify a higher evaluation.  Thus, the Board finds that from October 11, 2011 to April 10, 2016, the Veteran's generalized anxiety disorder is no more than 50 percent disabling.  

In summary, the Board finds that resolving all reasonable doubt in the Veteran's favor, from March 19, 2007 to October 10, 2011, a 50 percent evaluation for generalized anxiety disorder is warranted; therefore, the Veteran's claim, during this appeal period, must be granted.  However, from October 11, 2011 to April 10, 2016, the Board finds that the preponderance of the evidence is against the Veteran's claim, therefore a higher than 50 percent evaluation for generalized anxiety disorder, during this appeal period, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      Degenerative Arthritis of the Lumbar Spine 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).

The Veteran's service-connected degenerative arthritis of the lumbar spine has been currently evaluated as 10 percent disabling, effective November 26, 2004, and 20 percent disabling, effective March 20, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Diagnostic Code 5242 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body contour fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome) a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

The Veteran contends that his service-connected degenerative arthritis of the spine is worse than his current evaluations reflect.  Specifically, he asserts that his back problems impacted his ability to perform his normal duties as an assistant principal, which involved physical activities (e.g., standing during cafeteria duties and after-school events, monitoring and walking between several buildings, and breaking up altercations between students).  He had difficulty climbing stairs and bending down.  Because of his inability to stand for prolonged periods of time, his wife stated that he had difficulty performing household chores (e.g., cooking, laundry, grocery shopping, and yardwork).  

At his March 2010 RO hearing, the Veteran testified that he there were two to three weeks over a period of a month where he had episodes of back pain that he had to lay down and get off his feet.  He was unable to function the next morning if he did any lifting, walking or overexerting of himself.  In 2007, the Veteran said he lost several days at work, because of his back problems.  He was provided a back brace and a cane.  Because his cane would be a visible sign of his limitations and could be used as a weapon against him, the Veteran said he could not use the cane at work, and had to leave it in his car.  

At his October 2012 Board hearing, the Veteran's wife testified that the Veteran had been to the emergency room twice in the past week, because of worsening back pain that had radiated into his left leg.  Working as a VA claims processor also became difficulty, because the Veteran said he had to take frequent breaks (20 minutes at a time) every morning and afternoon due to the back pain from standing and sitting for prolonged periods of time.  His productivity at work decreased due to those breaks and the pressure he felt on his back from working on the computer.  No modifications to his work requirements was permitted.  Since he was never able to meet the requirements of the position, he chose to resign.  

November 2006 private treatment records reflect that the Veteran sought treatment for increased low back pain with some radiating pain into the left leg and numbness and tingling in the big toe for the past six to seven months.  An MRI of the lumbar spine showed mild broad-based discal bulging at L4-5 and L5-S1 levels.  His private treating physician also found facet joint degenerative changes at multiple levels particularly the bottom two to three levels and possible irritation from nerve roots on standing with disc bulging against the facets.  Estimating his range of motion, the Veteran's private treating physician found his forward flexion was limited to approximately 45 degrees and extension was limited to 15-20 degrees secondary to back pain.  Sensory examination results were intact on the right and showed some mild decreased findings on the left over the great toe.  

In January 2007, the Veteran underwent an initial evaluation for physical therapy at a private clinic.  Upon objective evaluation, the physical therapist measured his range of motion, using an auto-inclinometer, for his lumbar spine with flexion at 51 degrees with pain, extension at 23 degrees with pain, right side bending at 17 degrees with pain, and left side bending at 20 degrees with pain.  No additional symptoms were reported upon repetitive use.  

In June 2007, the Veteran was afforded a VA spine examination.  The Veteran reported his current symptoms of low back pain with flare-ups occurring three times within the last three months.  No history of any additional limitation of motion or functional impairment during flare-ups was noted.  Upon objective evaluation, the VA examiner observed that the Veteran walked with a slow gait using a single point cane.  No weakness or spasm was noted.  He had mild tenderness present.  Motor and sensory function were intact.  Babinski was negative bilaterally, and patellar reflexes were absent.  Straight leg raise test results were positive bilaterally.  Range of motion testing of the lumbar spine revealed flexion at 60 degrees without pain, extension at 20 degrees without pain, right and left lateral flexion at 25 degrees without pain, and right and left side rotation at 30 degrees without pain.  There was limitation due to incoordination, weakness, fatigue or repetitive use.  Some limitation was found secondary to pain.  The VA examiner concluded that the Veteran had mild degenerative disk disease of the lumbosacral spine with mild functional loss due to pain.  

At a September 2009 VA spine examination, the Veteran reported having worsening daily low back pain, which he described as moderate, burning and precipitated by bending, standing and sitting.  He had severe flare-ups whenever he picked up anything, which lasted one to two days.  The Veteran used a back brace and cane.  Upon objective evaluation, the VA examiner found that the Veteran had a normal gait and posture and no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  No ankylosis was noted.  Motor and sensory examination results were normal.  Range of motion testing of the lumbar spine revealed flexion at 70 degrees without pain, 20 degrees without pain, left lateral flexion at 30 degrees without pain, right lateral flexion at 25 degrees without pain, and left and right lateral rotation at 45 degrees without pain.  Repetitive use testing could not be performed.  Noting that the Veteran was unable to sit for long periods of time and needed to take breaks, the VA examiner concluded that the Veteran had mild degenerative disc disease of the lumbar spine with mild loss of function.  

A March 2010 VA Physician Note documents that the Veteran went to the emergency room following worsening back pain and spasms when he picked up a stool.  He received an injection of pain medication that he said only lasted for three hours.  An objective evaluation found severe paraspinal spasms and limited range of motion of the Veteran's trunk and bilateral lower extremities.  Straight leg raise test was positive for increased pain in his back.  

In November 2011, the Veteran underwent another VA spine examination.  The Veteran reported having constant and severe back pain radiating into his legs with stiffness, fatigue, spasms, decreased motion, and paresthesia.  Pain was exacerbated by physical activity.  Over the past 12 months, he reported having incapacitating episodes totalling five days in February 2011.  He said bed rest was recommended by his private treating physician and he was unable to go to work.  Upon objective evaluation, the VA examiner observed that the Veteran had a normal posture and a limping gait favoring his left knee.  His walk was unsteady.  He regularly used a cane.  There was no evidence of muscle weakness, wasting, atrophy, or spasm.  Tenderness and guarding was not found.  Straight leg raise test results were negative bilaterally.  No ankylosis was noted.  Range of motion testing of the lumbar spine revealed flexion at 45 degrees with pain, extension at 10 degrees with pain, right and left lateral flexion at 10 degrees with pain, and right and left rotation at 10 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  Joint function was limited after repetitive use due to pain, fatigue, weakness, and lack of endurance.  The examiner made inconsistent findings as to whether the Veteran had intervertebral disc syndrome (IVDS) or not.  Objective neurological findings were otherwise normal.  The lower extremities did not show signs of pathologic reflexes.  Peripheral nerve involvement was not evident during the examination.  

VA treatment records from February 2012 to March 2015 reflect that the Veteran continued to experience chronic back pain with some reports of muscle spasms.  He managed his pain with medication, but reportedly exacerbated his symptoms when he lifted his 12-pound granddaughter.  

In April 2016, the Veteran was afforded another VA examination.  The Veteran reported currently having symptoms of low back pain, which radiated into his left leg if he walked or sat for too long.  When he lifted anything, the Veteran reported having flare-ups described as back spasms.  He had functional loss from prolonged sitting, standing or bending.  For assistance, he constantly used his cane and regularly used his back brace.  Upon objective evaluation, the VA examiner found no guarding, muscle spasm or localized tenderness.  Normal muscle strength, reflexes and sensory examination results were noted.  There were no signs or symptoms of radiculopathy.  No ankylosis was found.  The Veteran did not have IVDS.  Range of motion testing of the lumbar spine revealed flexion at 90 degrees, extension at 25 degrees, right and left lateral flexion at 30 degrees, and right and left lateral rotation at 30 degrees.  No pain, including upon weight bearing, was noted on examination.  With repeated use, pain and lack of endurance significantly limited the Veteran's functional ability and contributed to a loss of five degrees of forward flexion and extension.  With flare-ups, pain, fatigue and lack of endurance significantly limited the Veteran's functional ability and contributed to a loss of five degrees of forward flexion and extension.  

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, from March 19, 2007 to March 19, 2010, the Veteran's service-connected degenerative arthritis of the lumbar spine warrants a higher 20 percent evaluation.  As an initial matter, in light of the inadequacies found in the June 2007 and September 2009 VA examinations, as detailed in the VCAA portion above, the Board has determined that those findings provide little probative value.  Nonetheless, the Veteran's subjective reports at those examinations are credible based on the other evidence of record; and thus, represent persuasive evidence in evaluating his lumbar spine disability.  In that regard, the Board has based its decision to award a higher evaluation on the findings in the 2006 and 2007 private treatment records which showed that the Veteran's flexion was approximately 45 degrees and 51 degrees, respectively.  Coupled with the Veteran's reports of severe flare-ups (see June 2007 and September 2009 VA examinations), these objective findings, while not necessarily based on exact measurements (2006 based on estimation and 2007 measured with auto-inclinometer), provide a more likely representation of the Veteran's lumbar spine disability during this appeal period than the other available clinical evidence.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran in finding that his service-connected degenerative arthritis of the spine is no more than 20 percent disabling from March 19, 2007 to March 19, 2010.  

A higher 40 percent evaluation during this appeal period is not warranted as none of the available demonstrates that the Veteran's lumbar spine disability was so severe as to equate with limitation of motion to forward flexion of 30 degrees or less.  Furthermore, the most probative evidence does not support that the Veteran's lumbar spine exhibited functional loss upon repetitive use or flare-ups during this appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); Deluca, 8 Vet. App at 204-7.  Finally, the Board has already viewed the available evidence in the most favorable light to award the higher 20 percent evaluation.  

With regard to the period from March 20, 2010, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected lumbar spine disability warrants a higher 40 percent evaluation.  At his March 2010 VA examination, the Veteran's lumbar spine manifested symptoms of flexion at 45 degrees with additional limitation upon repetitive use exhibited by pain, fatigue, weakness, and lack of endurance.  Moreover, the Veteran reported having functional impairment where he was unable to bend or lift.  Despite the contradictory findings as to whether the Veteran had IVDS, the Veteran did report having periods of incapacitation, which lasted for five days, his private physician recommended bed rest, and he was unable to go to work.  Notably, the Veteran reported that his back symptoms were so debilitating that he had to take frequent breaks at work, which affected his productivity and led in part to his reason for resigning from his job as a VA claims processor.  Based on all of these considerations, the Board has determined that from March 20, 2010, a higher 40 percent evaluation is warranted based on functional loss.  See Mitchell, 25 Vet. App. at 38-43; Deluca, 8 Vet. App at 204-7.  The Veteran's lumbar spine disability represents an increase in symptomatology that roughly equates to limitation of motion to 30 degrees or less of forward flexion as required for the assignment of the next higher evaluation of 40 percent.  

However, the evidence does not show that a higher 50 percent evaluation is warranted as there is no evidence of ankylosis at any time during this appeal period.  In fact, the Veteran's lumbar spine disability appeared to show significant improvement based on the objective findings at his April 2016 VA examination.  Therefore, as the Veteran is already receiving a more generous evaluation that his most recent VA examination demonstrates, there is no basis upon which to consider awarding a higher than 40 percent evaluation during this appeal period.  

The Board recognizes that the evidence includes contradictory findings as to whether the Veteran has IVDS.  To the extent the Veteran has IVDS, the Board has determined that the available evidence does not demonstrate that the Veteran's lumbar spine would warrant a higher evaluation at any point during the appeal period than currently assigned based on a consideration of the rating criteria under Diagnostic Code 5243.  In other words, the evidence does not show that the Veteran had incapacitating episodes of at least 4 weeks during the past 12 months.  Relying on the Veteran's own report at his March 2010 formal hearing, he had no more than three weeks of incapacitation.  Therefore, a higher evaluation under Diagnostic Code 5243 is also not warranted.  

Finally, the Board notes that the Veteran already receives separate 10 percent evaluations for radiculopathy of the left lower extremity and right lower extremity.  The Veteran has not asserted that his radiculopathy has worsened, and the available medical evidence does not support any evidence of worsening.  Moreover, the clinical evidence does not show that the Veteran experiences any other neurologic abnormalities associated with his degenerative arthritis of the spine.  Therefore, the Board concludes that a higher evaluation for the Veteran's radiculopathy is not warranted, nor any other separate evaluation for any associated symptomatology.  

In summary, the Board finds that resolving all reasonable doubt in favor of the Veteran, from March 19, 2007 to March 19, 2010, a 20 percent evaluation, but no higher, for degenerative arthritis of the lumbar spine is warranted; therefore the higher evaluation claim must be granted.  Furthermore, resolving all reasonable doubt in favor of the Veteran, from March 20, 2010, a 40 percent evaluation, but no higher, for degenerative arthritis of the lumbar spine is warranted; therefore the higher evaluation claim must be granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

From March 19, 2007 to October 10, 2011, entitlement to a 50 percent evaluation, but no higher, for generalized anxiety disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From October 11, 2011 to April 10, 2016, entitlement to an evaluation in excess of 50 percent for generalized anxiety disorder is denied.  

From March 19, 2007 to March 19, 2010, entitlement to a 20 percent evaluation, but no higher, for degenerative arthritis of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From March 20, 2010, entitlement to a 40 percent evaluation, but no higher, for degenerative arthritis of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


